On the 24th day of October, 1921, plaintiff in error, Eugene Augustus, was, in the district court of Pontotoc county, Okla., convicted of the crime of grand larceny, and sentenced to serve a term of five years' imprisonment in the state penitentiary. An appeal was taken from said judgment by filing petition in error and case-made in this court on April 18, 1922.
The Attorney General has filed a motion to dismiss this appeal for the reason that on the 6th day of January, 1923, the plaintiff in error was given and accepted from the Governor of this state a parole for said crime, and is now relying upon said parole so received and accepted, and has therefore abandoned this appeal. Attached to the motion to dismiss the appeal is a copy of a letter addressed to the Attorney General under date of May 29, 1923, from counsel of record for plaintiff in error stating that such parole was granted by Governor Robertson on the 6th day of January, 1923, and has been accepted by the said Augustus.
It appearing from the motion to dismiss the appeal that plaintiff in error has been granted and has accepted clemency at the hands of the Governor of this state, and for such reason has abandoned this appeal, the appeal for that reason is hereby dismissed in accordance with the uniform holding of this court that where, pending appeal, plaintiff in error applies for, is granted, and accepts executive clemency, the appeal will be dismissed.
Mandate forthwith.
BESSEY and DOYLE, JJ., concur. *Page 52